COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                §

  RUDY ABARCA,                                  §               No. 08-19-00038-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                346th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20150D04057)

                                            §
                                          ORDER

       Pending before the Court is Appellant’s motion to supplement the reporter’s record with

the Motion to Suppress Identification hearing conducted on September 28, 2017. The motion is

GRANTED. The supplemental reporter’s record is due to be filed no later than October 3, 2019.

        Further, the Court GRANTS the Appellant’s fourth motion for extension of time within

which to file the brief until October 14, 2019. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alexandria Serra, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 14, 2019.

       IT IS SO ORDERED this 18th day of September, 2019.

                                                    PER CURIAM